UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/09 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Financial Futures 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 30 Notes to Financial Statements 39 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Stock Index Fund, Inc., covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Stock Index Funds Initial shares produced a total return of 3.16%,and its Service shares produced a total return of 3.03%. 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a total return of 3.19% for the same period. Large-cap stocks fell sharply early in a volatile reporting period, as a global recession and banking crisis took their toll. However, equities recovered significantly during a springtime market rally as credit markets stabilized and investors looked forward to an economic recovery, enabling the fund to offset losses incurred earlier in the reporting period. The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Indexs results. The Funds Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the S&P 500 Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. The fund also may use stock index futures as a substitute for the sale or purchase of securities. Large-Cap Stocks Rallied in Anticipation of Recovery The first half of 2009 saw both staggering losses and impressive gains in large-cap stocks. In January 2009, investor sentiment was depressed by a deep and prolonged global recession that had begun in December 2007. The U.S. economy lost more than 650,000 jobs per month in February The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) and March, driving the unemployment rate to a 26-year high. Meanwhile, home prices continued to fall sharply and consumer confidence reached its lowest level since recordkeeping began in 1967. In its ongoing efforts to stimulate the economy, the U.S. government enacted the $787 billion American Recovery and Reinvestment Act and took steps to rescue the nations major automakers as vehicle sales plunged. The Federal Reserve Board also attempted to boost economic growth through reductions in short-term interest rates, which stood at an unprecedented low of 0% to 0.25% throughout the reporting period. These remedial measures appeared to have some effect. After hitting a multi-year low in early March, the S&P 500 Index staged a sustained rebound through the reporting periods end, led primarily by stocks and market sectors that had been severely beaten down during the downturn. The springtime rally erased all of the markets previous 2009 losses and enabled it to end the reporting period in positive territory.The market was buoyed by early signals that the economic downturn may be decelerating, including slower declines in the manufacturing and housing sectors. Other positive signs included an increase in the availability of credit to individuals and corporations, the renewed ability of companies to raise capital by selling stock, higher levels of consumer spending amid lower interest rates, a significant drop in energy prices and the belief that inflationary pressures were largely dormant. Technology and Consumer Stocks Rebound Sharply The lions share of the S&P 500 Indexs gains for the reporting period came from the technology sector, where results were buoyed by companies with positive cash flows, limited leverage and attractive dividends. Gains for many of these stocks were driven by an increase in business spending for productivity-enhancing technology products. Consumer discretionary stocks also posted relatively strong results, as specialty, apparel, computer, electronics, automotive and department stores rebounded from lower levels amid improving consumer confidence.Within the materials sector, chemicals stocks fared well due to lower oil prices. On the other hand, declines in the S&P 500 Index were particularly severe in the health care sector, where large pharmaceutical develop- 4 ers faced increased competition from generic drug manufacturers, and biotechnology companies were hurt by reduced government reimbursement rates for new drugs. Within the energy sector, large integrated oil-and-gas companies and refiners suffered when crude oil prices moderated. Index Funds Offer Diversification Benefits An as index fund, we attempt to replicate the returns of the S&P 500 Index by closely approximating the composition of the S&P 500 Index. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. In addition, the funds investments are not affected by any individuals preference for one market or security over another. Instead, the fund employs a passive management approach in which all investment decisions are based on the composition of the S&P 500 Index. July 15, 2009 The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Stock Index Fund, Inc. made available through insurance products may be similar to other funds/portfolios managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund/portfolio. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect until shareholders are given at least 180 days notice, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 Standard & Poors ® ,S&P ® ,Standard & Poors 500 ®  and S&P 500 ®  are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Stock Index Fund, Inc. from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 1.51 $ 2.77 Ending value (after expenses) $1,031.60 $1,030.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 1.51 $ 2.76 Ending value (after expenses) $1,023.31 $1,022.07  Expenses are equal to the funds annualized expense ratio of .30% for Initial shares and .55% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks98.5% Shares Value ($) Consumer Discretionary8.8% Abercrombie & Fitch, Cl. A 16,394 a 416,243 Amazon.com 60,060 a,b 5,024,619 Apollo Group, Cl. A 19,974 a,b 1,420,551 AutoNation 20,264 a,b 351,580 AutoZone 6,823 a,b 1,031,024 Bed Bath & Beyond 48,946 b 1,505,090 Best Buy 63,440 a 2,124,606 Big Lots 15,387 a,b 323,589 Black & Decker 11,228 321,794 Carnival 82,129 a 2,116,464 CBS, Cl. B 127,796 a 884,348 Centex 23,171 a 196,027 Coach 61,812 1,661,507 Comcast, Cl. A 543,224 7,871,316 D.R. Horton 51,759 a 484,464 Darden Restaurants 26,403 870,771 DeVry 11,616 581,265 DIRECTV Group 98,911 a,b 2,444,091 Eastman Kodak 54,371 a 160,938 Expedia 39,332 a,b 594,307 Family Dollar Stores 26,236 742,479 Ford Motor 597,011 b 3,623,857 Fortune Brands 28,149 977,896 GameStop, Cl. A 30,729 b 676,345 Gannett 42,907 a 153,178 Gap 88,255 1,447,382 Genuine Parts 30,416 a 1,020,761 Goodyear Tire & Rubber 45,306 b 510,146 H & R Block 63,771 1,098,774 Harley-Davidson 44,227 a 716,920 Harman International Industries 11,042 a 207,590 Hasbro 23,575 a 571,458 Home Depot 319,181 7,542,247 International Game Technology 58,290 a 926,811 Interpublic Group of Cos. 89,508 a,b 452,015 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) J.C. Penney 41,722 a 1,197,839 Johnson Controls 111,593 a 2,423,800 KB Home 14,147 a 193,531 Kohls 57,279 a,b 2,448,677 Leggett & Platt 30,242 a 460,586 Lennar, Cl. A 26,574 a 257,502 Limited Brands 53,802 644,010 Lowes Cos. 275,401 5,345,533 Macys 79,008 929,134 Marriott International, Cl. A 55,708 a 1,229,471 Mattel 67,785 1,087,949 McDonalds 207,992 11,957,460 McGraw-Hill Cos. 59,721 1,798,199 Meredith 6,837 a 174,685 New York Times, Cl. A 21,839 a 120,333 Newell Rubbermaid 52,072 542,070 News, Cl. A 431,441 3,930,428 NIKE, Cl. B 73,715 3,816,963 Nordstrom 30,017 a 597,038 OReilly Automotive 25,494 b 970,812 Office Depot 51,715 b 235,820 Omnicom Group 58,719 1,854,346 Polo Ralph Lauren 10,711 a 573,467 Pulte Homes 40,192 a 354,895 RadioShack 24,714 a 345,007 Scripps Networks Interactive, Cl. A 16,918 470,828 Sears Holdings 10,708 a,b 712,296 Sherwin-Williams 18,547 a 996,901 Snap-On 10,751 a 308,984 Stanley Works 14,766 499,681 Staples 133,584 2,694,389 Starbucks 137,271 a,b 1,906,694 Starwood Hotels & Resorts Worldwide 35,164 a 780,641 Target 141,809 5,597,201 Tiffany & Co. 23,332 a 591,700 Time Warner 224,411 5,652,913 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Time Warner Cable 66,140 2,094,654 TJX Cos. 78,838 2,480,243 VF 16,336 904,198 Viacom, Cl. B 116,747 b 2,650,157 Walt Disney 349,159 8,145,879 Washington Post, Cl. B 1,118 a 393,737 Whirlpool 14,094 a 599,841 Wyndham Worldwide 33,370 404,444 Wynn Resorts 11,532 a,b 407,080 Yum! Brands 88,196 2,940,455 Consumer Staples11.8% Altria Group 390,429 6,399,131 Archer-Daniels-Midland 121,137 3,242,837 Avon Products 79,951 a 2,061,137 Brown-Forman, Cl. B 18,461 a 793,454 Campbell Soup 39,817 1,171,416 Clorox 25,945 1,448,509 Coca-Cola 375,116 18,001,817 Coca-Cola Enterprises 59,548 991,474 Colgate-Palmolive 95,034 6,722,705 ConAgra Foods 85,170 1,623,340 Constellation Brands, Cl. A 36,410 b 461,679 Costco Wholesale 81,698 a 3,733,599 CVS Caremark 275,043 8,765,620 Dean Foods 33,112 b 635,419 Dr. Pepper Snapple Group 47,699 b 1,010,742 Estee Lauder, Cl. A 21,594 a 705,476 General Mills 62,802 3,518,168 H.J. Heinz 58,720 2,096,304 Hershey 31,189 a 1,122,804 Hormel Foods 13,153 454,305 J.M. Smucker 22,172 1,078,890 Kellogg 47,063 2,191,724 Kimberly-Clark 78,107 4,095,150 Kraft Foods, Cl. A 277,146 7,022,880 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Kroger 123,086 2,714,046 Lorillard 31,749 2,151,630 McCormick & Co. 24,222 a 787,942 Molson Coors Brewing, Cl. B 28,355 1,200,267 Pepsi Bottling Group 25,676 868,876 PepsiCo 294,111 16,164,341 Philip Morris International 370,113 16,144,329 Procter & Gamble 549,471 28,077,968 Reynolds American 31,933 a 1,233,252 Safeway 81,848 a 1,667,244 Sara Lee 132,758 1,295,718 SUPERVALU 39,964 517,534 SYSCO 113,105 2,542,600 Tyson Foods, Cl. A 56,327 710,283 Wal-Mart Stores 420,589 20,373,331 Walgreen 186,073 5,470,546 Whole Foods Market 26,382 a 500,730 Energy12.2% Anadarko Petroleum 93,978 4,265,661 Apache 62,867 4,535,854 Baker Hughes 57,886 2,109,366 BJ Services 55,266 a 753,276 Cabot Oil & Gas 19,452 a 596,009 Cameron International 40,855 b 1,156,197 Chesapeake Energy 106,147 2,104,895 Chevron 377,811 25,029,979 ConocoPhillips 279,239 11,744,792 Consol Energy 34,480 1,170,941 Denbury Resources 46,956 b 691,662 Devon Energy 83,009 4,523,991 Diamond Offshore Drilling 13,093 a 1,087,374 El Paso 131,804 1,216,551 ENSCO International 26,969 940,409 EOG Resources 46,784 3,177,569 Exxon Mobil 920,236 64,333,699 10 Common Stocks (continued) Shares Value ($) Energy (continued) FMC Technologies 23,705 a,b 890,834 Halliburton 168,353 3,484,907 Hess 53,138 2,856,168 Marathon Oil 132,599 3,995,208 Massey Energy 15,910 a 310,881 Murphy Oil 35,796 a 1,944,439 Nabors Industries 52,637 b 820,084 National Oilwell Varco 78,429 b 2,561,491 Noble Energy 32,500 1,916,525 Occidental Petroleum 152,770 10,053,794 Peabody Energy 51,133 1,542,171 Pioneer Natural Resources 22,137 a 564,494 Range Resources 29,149 a 1,207,060 Rowan 21,269 a 410,917 Schlumberger 225,421 12,197,530 Smith International 40,600 1,045,450 Southwestern Energy 64,520 b 2,506,602 Spectra Energy 121,494 2,055,678 Sunoco 21,936 a 508,915 Tesoro 25,898 a 329,682 Valero Energy 104,969 1,772,926 Williams Cos. 108,248 1,689,751 XTO Energy 108,679 4,145,017 Financial13.3% Aflac 87,957 2,734,583 Allstate 101,820 2,484,408 American Express 223,442 5,192,792 American International Group 505,283 a 586,128 Ameriprise Financial 48,066 1,166,562 AON 50,931 1,928,757 Apartment Investment & Management, Cl. A 21,014 a 185,974 Assurant 22,329 537,906 AvalonBay Communities 14,949 a 836,247 Bank of America 1,519,589 20,058,575 Bank of New York Mellon 224,753 6,587,510 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) BB & T 119,684 2,630,654 Boston Properties 25,706 1,226,176 Capital One Financial 84,489 a 1,848,619 CB Richard Ellis Group, Cl. A 41,336 a,b 386,905 Charles Schwab 175,302 3,074,797 Chubb 67,529 2,693,057 Cincinnati Financial 30,471 681,027 CIT Group 52,862 113,653 Citigroup 1,023,246 a 3,039,041 CME Group 12,655 a 3,937,097 Comerica 28,291 598,355 Discover Financial Services 90,087 925,193 E*TRADE FINANCIAL 100,731 a,b 128,936 Equity Residential Properties Trust 50,886 a 1,131,196 Federated Investors, Cl. B 16,480 a 397,003 Fifth Third Bancorp 136,974 a 972,515 First Horizon National 40,299 a,b 483,589 Franklin Resources 28,637 2,062,150 Genworth Financial, Cl. A 81,391 a 568,923 Goldman Sachs Group 94,773 13,973,331 Hartford Financial Services Group 61,303 727,667 HCP 51,134 a 1,083,529 Health Care REIT 19,462 a 663,654 Host Hotels & Resorts 112,481 a 943,716 Hudson City Bancorp 97,623 1,297,410 Huntington Bancshares 100,746 a 421,118 IntercontinentalExchange 13,659 a,b 1,560,404 Invesco 77,260 1,376,773 Janus Capital Group 30,030 342,342 JPMorgan Chase & Co. 733,820 25,030,600 KeyCorp 131,366 688,358 Kimco Realty 60,049 a 603,492 Legg Mason 26,665 650,093 Leucadia National 33,248 a,b 701,200 Lincoln National 55,411 a 953,623 12 Common Stocks (continued) Shares Value ($) Financial (continued) Loews 68,091 1,865,693 M & T Bank 14,528 a 739,911 Marsh & McLennan Cos. 96,394 1,940,411 Marshall & Ilsley 65,502 a 314,410 MBIA 36,832 a,b 159,483 MetLife 154,565 4,638,496 Moodys 37,129 a 978,349 Morgan Stanley 254,221 a 7,247,841 Nasdaq OMX Group 25,515 a,b 543,725 Northern Trust 45,206 2,426,658 NYSE Euronext 49,974 1,361,792 Peoples United Financial 65,181 980,322 Plum Creek Timber 32,160 a 957,725 PNC Financial Services Group 86,418 3,353,883 Principal Financial Group 58,526 1,102,630 Progressive 126,911 b 1,917,625 ProLogis 79,201 a 638,360 Prudential Financial 86,048 3,202,707 Public Storage 23,562 a 1,542,840 Regions Financial 206,526 a 834,365 Simon Property Group 51,732 a 2,660,553 SLM 87,795 b 901,655 State Street 92,940 a 4,386,768 SunTrust Banks 87,675 1,442,254 T. Rowe Price Group 48,667 a 2,027,954 Torchmark 16,414 a 607,975 Travelers Cos. 110,295 4,526,507 U.S. Bancorp 357,235 6,401,651 Unum Group 62,615 993,074 Ventas 29,362 a 876,749 Vornado Realty Trust 29,733 1,338,877 Wells Fargo & Co. 876,590 21,266,073 XL Capital, Cl. A 58,485 a 670,238 Zions Bancorporation 21,549 a 249,106 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care13.8% Abbott Laboratories 292,545 13,761,316 Aetna 84,350 2,112,967 Allergan 57,781 2,749,220 AmerisourceBergen 59,654 1,058,262 Amgen 191,026 b 10,112,916 Baxter International 114,139 6,044,801 Becton, Dickinson & Co. 45,754 3,262,718 Biogen Idec 54,460 a,b 2,458,869 Boston Scientific 282,030 b 2,859,784 Bristol-Myers Squibb 372,050 7,556,336 C.R. Bard 18,688 a 1,391,322 Cardinal Health 67,526 2,062,919 Celgene 86,337 b 4,130,362 Cephalon 13,856 a,b 784,942 CIGNA 51,693 1,245,284 Coventry Health Care 27,810 b 520,325 DaVita 19,599 b 969,367 Dentsply International 27,909 a 851,783 Eli Lilly & Co. 191,063 6,618,422 Express Scripts 50,854 b 3,496,213 Forest Laboratories 57,334 b 1,439,657 Genzyme 50,962 b 2,837,055 Gilead Sciences 170,893 b 8,004,628 Hospira 29,942 b 1,153,366 Humana 31,786 b 1,025,416 IMS Health 34,223 a 434,632 Intuitive Surgical 7,310 a,b 1,196,355 Johnson & Johnson 519,413 29,502,658 King Pharmaceuticals 46,277 b 445,648 Laboratory Corp. of America Holdings 20,413 a,b 1,383,797 Life Technologies 32,394 b 1,351,478 McKesson 51,833 2,280,652 Medco Health Solutions 91,034 b 4,152,061 Medtronic 210,963 7,360,499 Merck & Co. 398,810 a 11,150,728 Millipore 10,320 b 724,567 14 Common Stocks (continued) Shares Value ($) Health Care (continued) Mylan 57,206 a,b 746,538 Patterson Cos. 17,158 a,b 372,329 PerkinElmer 22,501 391,517 Pfizer 1,271,324 19,069,860 Quest Diagnostics 28,364 1,600,581 Schering-Plough 305,541 7,675,190 St. Jude Medical 64,206 b 2,638,867 Stryker 46,168 1,834,716 Tenet Healthcare 77,947 b 219,811 Thermo Fisher Scientific 78,761 b 3,211,086 UnitedHealth Group 224,367 5,604,688 Varian Medical Systems 23,421 b 823,014 Waters 18,602 b 957,445 Watson Pharmaceuticals 19,642 a,b 661,739 WellPoint 91,512 b 4,657,046 Wyeth 250,616 11,375,460 Zimmer Holdings 40,618 b 1,730,327 Industrial9.7% 3M 130,720 7,856,272 Avery Dennison 20,002 513,651 Boeing 136,904 a 5,818,420 Burlington Northern Santa Fe 53,116 3,906,151 C.H. Robinson Worldwide 31,928 1,665,045 Caterpillar 114,402 a 3,779,842 Cintas 24,860 a 567,802 Cooper Industries, Cl. A 32,771 1,017,539 CSX 74,454 2,578,342 Cummins 38,102 1,341,571 Danaher 47,934 a 2,959,445 Deere & Co. 80,311 a 3,208,424 Dover 35,286 1,167,614 Dun & Bradstreet 10,127 822,414 Eaton 31,218 1,392,635 Emerson Electric 141,716 4,591,598 Equifax 24,154 a 630,419 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Expeditors International Washington 40,059 1,335,567 Fastenal 24,279 a 805,334 FedEx 58,438 3,250,322 Flowserve 10,811 a 754,716 Fluor 33,624 a 1,724,575 General Dynamics 73,583 4,075,762 General Electric 1,995,782 23,390,565 Goodrich 23,529 1,175,744 Honeywell International 138,902 4,361,523 Illinois Tool Works 74,076 2,765,998 Ingersoll-Rand 5,987 a,b 125,128 Iron Mountain 33,864 a,b 973,590 ITT 34,123 a 1,518,474 Jacobs Engineering Group 22,983 a,b 967,354 L-3 Communications Holdings 22,819 1,583,182 Lockheed Martin 61,616 4,969,330 Manitowoc 24,519 128,970 Masco 67,629 647,886 Monster Worldwide 23,312 a,b 275,315 Norfolk Southern 69,903 2,633,246 Northrop Grumman 61,724 2,819,552 Paccar 68,254 a 2,218,938 Pall 22,526 598,291 Parker Hannifin 30,472 1,309,077 Pitney Bowes 39,061 856,608 Precision Castparts 26,188 1,912,510 Quanta Services 36,719 b 849,311 R.R. Donnelley & Sons 39,470 458,641 Raytheon 74,375 3,304,481 Republic Services 60,261 1,470,971 Robert Half International 29,369 a 693,696 Rockwell Automation 27,421 880,763 Rockwell Collins 29,977 1,250,940 Ryder System 10,567 a 295,031 Southwest Airlines 137,891 928,006 Stericycle 16,039 b 826,490 16 Common Stocks (continued) Shares Value ($) Industrial (continued) Textron 46,720 451,315 Union Pacific 95,724 4,983,391 United Parcel Service, Cl. B 187,720 a 9,384,123 United Technologies 177,577 9,226,901 W.W. Grainger 12,193 a 998,363 Waste Management 92,143 a 2,594,747 Information Technology18.2% Adobe Systems 99,719 b 2,822,047 Advanced Micro Devices 114,259 a,b 442,182 Affiliated Computer Services, Cl. A 18,303 b 813,019 Agilent Technologies 67,245 b 1,365,746 Akamai Technologies 31,727 a,b 608,524 Altera 56,536 920,406 Amphenol, Cl. A 33,143 1,048,645 Analog Devices 54,623 1,353,558 Apple 168,301 b 23,971,111 Applied Materials 252,205 2,766,689 Autodesk 42,236 b 801,639 Automatic Data Processing 95,682 3,390,970 BMC Software 35,734 b 1,207,452 Broadcom, Cl. A 82,409 b 2,042,919 CA 74,039 1,290,500 Ciena 17,000 a,b 175,950 Cisco Systems 1,087,672 b 20,274,206 Citrix Systems 34,330 b 1,094,784 Cognizant Technology Solutions, Cl. A 54,770 b 1,462,359 Computer Sciences 28,485 b 1,261,886 Compuware 47,960 b 329,006 Convergys 22,892 b 212,438 Corning 296,708 4,765,130 Dell 327,645 b 4,498,566 eBay 202,452 b 3,468,003 Electronic Arts 59,861 b 1,300,181 EMC 383,763 b 5,027,295 Fidelity National Information Services 35,648 a 711,534 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Fiserv 30,619 b 1,399,288 FLIR Systems 26,043 a,b 587,530 Google, Cl. A 45,284 b 19,091,282 Harris 25,236 715,693 Hewlett-Packard 449,860 17,387,089 Intel 1,049,026 17,361,380 International Business Machines 249,200 26,021,464 Intuit 60,318 b 1,698,555 Jabil Circuit 39,410 292,422 JDS Uniphase 40,210 b 230,001 Juniper Networks 99,756 a,b 2,354,242 KLA-Tencor 32,581 822,670 Lexmark International, Cl. A 14,898 b 236,133 Linear Technology 41,626 a 971,967 LSI 120,890 a,b 551,258 MasterCard, Cl. A 13,572 a 2,270,731 McAfee 28,753 b 1,213,089 MEMC Electronic Materials 42,456 b 756,141 Microchip Technology 34,671 a 781,831 Micron Technology 158,701 a,b 803,027 Microsoft 1,442,399 34,285,824 Molex 26,812 416,927 Motorola 425,728 2,822,577 National Semiconductor 36,657 a 460,045 NetApp 61,483 b 1,212,445 Novell 64,858 b 293,807 Novellus Systems 18,655 a,b 311,539 NVIDIA 104,740 b 1,182,515 Oracle 714,313 15,300,584 Paychex 60,288 a 1,519,258 QLogic 24,716 a,b 313,399 QUALCOMM 312,106 14,107,191 Salesforce.com 19,587 a,b 747,636 SanDisk 42,288 b 621,211 Sun Microsystems 141,563 b 1,305,211 Symantec 157,733 b 2,454,325 18 Common Stocks (continued) Shares Value ($) Information Technology (continued) Tellabs 74,705 b 428,060 Teradata 33,584 b 786,873 Teradyne 31,718 a,b 217,585 Texas Instruments 240,130 5,114,769 Total System Services 37,140 497,305 VeriSign 36,322 a,b 671,231 Western Digital 41,923 b 1,110,960 Western Union 132,388 2,171,163 Xerox 164,008 1,062,772 Xilinx 51,972 1,063,347 Yahoo! 260,359 b 4,077,222 Materials3.2% Air Products & Chemicals 39,781 2,569,454 AK Steel Holding 21,132 a 405,523 Alcoa 179,365 1,852,840 Allegheny Technologies 18,846 a 658,290 Ball 18,232 823,357 Bemis 18,684 470,837 CF Industries Holdings 9,723 720,863 Dow Chemical 199,007 3,211,973 E.I. du Pont de Nemours & Co. 169,519 4,343,077 Eastman Chemical 14,371 a 544,661 Ecolab 31,701 1,236,022 Freeport-McMoRan Copper & Gold 77,501 3,883,575 International Flavors & Fragrances 14,768 483,209 International Paper 80,359 1,215,832 MeadWestvaco 32,057 526,055 Monsanto 103,371 7,684,600 Newmont Mining 91,257 3,729,674 Nucor 59,476 2,642,519 Owens-Illinois 31,380 b 878,954 Pactiv 24,609 b 534,015 PPG Industries 30,808 1,352,471 Praxair 58,212 4,137,127 Sealed Air 29,676 547,522 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Sigma-Aldrich 23,675 1,173,333 Titanium Metals 16,012 147,150 United States Steel 26,758 a 956,331 Vulcan Materials 22,845 a 984,620 Weyerhaeuser 39,667 1,207,067 Telecommunication Services3.5% American Tower, Cl. A 74,056 a,b 2,334,986 AT & T 1,113,778 27,666,245 CenturyTel 19,281 a 591,927 Embarq 26,773 1,126,072 Frontier Communications 59,448 424,459 Metropcs Communications 47,701 b 634,900 Qwest Communications International 279,081 a 1,158,186 Sprint Nextel 536,288 a,b 2,579,545 Verizon Communications 535,213 16,447,095 Windstream 82,608 690,603 Utilities4.0% AES 126,487 b 1,468,514 Allegheny Energy 31,732 813,925 Ameren 39,511 983,429 American Electric Power 88,001 2,542,349 CenterPoint Energy 64,247 711,857 CMS Energy 42,335 a 511,407 Consolidated Edison 51,374 1,922,415 Constellation Energy Group 37,563 998,425 Dominion Resources 111,049 3,711,258 DTE Energy 30,635 980,320 Duke Energy 242,042 3,531,393 Dynergy, Cl. A 95,038 a,b 215,736 Edison International 61,273 1,927,649 Entergy 36,905 2,860,876 EQT 24,578 858,018 20 Common Stocks (continued) Shares Value ($) Utilities (continued) Exelon 124,289 a 6,364,840 FirstEnergy 57,288 2,219,910 FPL Group 76,802 4,366,962 Integrys Energy 14,366 430,836 Nicor 8,458 292,816 NiSource 51,573 601,341 Northeast Utilities 32,484 724,718 Pepco Holdings 40,574 545,315 PG & E 69,093 a 2,655,935 Pinnacle West Capital 18,925 570,589 PPL 70,394 2,320,186 Progress Energy 52,047 1,968,938 Public Service Enterprise Group 95,609 3,119,722 Questar 32,544 1,010,817 SCANA 22,068 716,548 Sempra Energy 46,282 2,296,976 Southern 145,965 4,548,269 TECO Energy 39,953 a 476,639 Wisconsin Energy 21,985 895,009 Xcel Energy 83,778 1,542,353 Total Common Stocks (cost $1,503,647,366) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.16%, 9/10/09 (cost $2,624,192) 2,625,000 c Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $21,409,000) 21,409,000 d The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned8.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $129,203,190) 129,203,190 d Total Investments (cost $1,656,883,748) 108.5% Liabilities, Less Cash and Receivables (8.5%) Net Assets 100.0% a All or a portion of these securities are on loan.At June 30, 2009, the total market value of the funds securities on loan is $123,651,335 and the total market value of the collateral held by the fund is $129,217,010, consisting of cash collateral of $129,203,190 and U.S. Government and Agency securities valued at $13,820. b Non-income producing security. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 18.2 Industrial 9.7 Health Care 13.8 Consumer Discretionary 8.8 Financial 13.3 Utilities 4.0 Energy 12.2 Telecommunication Services 3.5 Consumer Staples 11.8 Materials 3.2 Short-Term/ Money Market Investments 10.0  Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES June 30, 2009 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2009 ($) Financial Futures Long Standard & Poors 500 E-Mini 537 24,581,175 September 2009 See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $123,651,335)Note 1(b): Unaffiliated issuers 1,506,271,558 1,519,192,413 Affiliated issuers 150,612,190 150,612,190 Dividends and interest receivable 2,245,979 Receivable for investment securities sold 1,127,141 Receivable for shares of Common Stock subscribed 425,937 Receivable for futures variation marginNote 4 50,386 Prepaid expenses 27,860 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 343,137 Cash overdraft due to Custodian 90,035 Liability for securities on loanNote 1(b) 129,203,190 Payable for investment securities purchased 2,639,139 Payable for shares of Common Stock redeemed 1,383,225 Accrued expenses 396,649 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,621,655,244 Accumulated undistributed investment incomenet 1,549,857 Accumulated net realized gain (loss) on investments (95,997,851) Accumulated net unrealized appreciation (depreciation) on investments [including ($501,574) net unrealized (depreciation) on financial futures] 12,419,281 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 1,414,417,444 125,209,087 Shares Outstanding 65,237,997 5,769,157 Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Dividends: Unaffiliated issuers 19,159,056 Affiliated issuers 19,482 Income from securities lending 562,671 Interest 72,685 Total Income Expenses: Management feeNote 3(a) 1,762,051 Prospectus and shareholders reports 203,573 Distribution fees (Service Shares)Note 3(b) 143,249 Directors fees and expensesNote 3(d) 66,236 Professional fees 52,352 Shareholder servicing costs (Initial Shares)Note 3(c) 16,063 Loan commitment feesNote 2 15,427 Interest expenseNote 2 110 Miscellaneous 54,347 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (95) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (27,981,220) Net realized gain (loss) on financial futures (826,596) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments [including ($951,169) net unrealized (depreciation) on financial futures] 51,295,785 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 17,500,581 49,267,295 Net realized gain (loss) on investments (28,807,816) 237,559,172 Net unrealized appreciation (depreciation) on investments 51,295,785 (1,325,567,207) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (15,702,497) (43,944,875) Service Shares (1,222,933) (5,124,940) Net realized gain on investments: Initial Shares (92,433,669)  Service Shares (7,906,453)  Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Initial Shares 66,071,798 200,401,790 Service Shares 10,502,752 40,497,239 Dividends reinvested: Initial Shares 108,136,166 43,944,875 Service Shares 9,129,386 5,124,940 Cost of shares redeemed: Initial Shares (152,953,993) (516,646,277) a Service Shares (12,940,509) (331,474,238) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,588,957,933 3,234,920,159 End of Period Undistributed investment incomenet 1,549,857 974,706 a Includes redemption-in-kind amounting to $223,134,739. 26 Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Initial Shares Shares sold 3,162,443 6,672,947 Shares issued for dividends reinvested 5,696,315 1,504,837 Shares redeemed (7,347,875) (16,698,759) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 501,932 1,294,261 Shares issued for dividends reinvested 480,714 167,884 Shares redeemed (631,509) (10,283,217) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Initial Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 22.98 37.40 36.15 31.82 30.89 28.43 Investment Operations: Investment incomenet a .26 .64 .64 .56 .49 .51 Net realized and unrealized gain (loss) on investments .21 (14.40) 1.26 4.33 .94 2.48 Total from Investment Operations .47 (13.76) 1.90 4.89 1.43 2.99 Distributions: Dividends from investment incomenet (.25) (.66) (.65) (.56) (.50) (.53) Dividends from net realized gain on investments (1.52)    (.00) b (.00) b Total Distributions (1.77) (.66) (.65) (.56) (.50) (.53) Net asset value, end of period 21.68 22.98 37.40 36.15 31.82 30.89 Total Return (%) 3.16 c (37.14) 5.26 15.50 4.69 10.64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .30 d .28 .27 .27 .27 .26 Ratio of net expenses to average net assets .30 d,e .28 e .27 .27 .27 .26 Ratio of net investment income to average net assets 2.46 d 2.04 1.70 1.67 1.60 1.76 Portfolio Turnover Rate 2.18 c 4.69 4.54 4.91 6.09 3.78 Net Assets, end of period ($ x 1,000) 1,414,417 1,464,344 2,702,209 3,594,085 3,616,211 3,842,397 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 28 Six Months Ended June 30, 2009 Year Ended December 31, Service Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 23.00 37.41 36.16 31.82 30.90 28.40 Investment Operations: Investment incomenet a .23 .57 .55 .47 .42 .46 Net realized and unrealized gain (loss) on investments .21 (14.42) 1.26 4.35 .93 2.46 Total from Investment Operations .44 (13.85) 1.81 4.82 1.35 2.92 Distributions: Dividends from investment incomenet (.22) (.56) (.56) (.48) (.43) (.42) Dividends from net realized gain on investments (1.52)    (.00) b (.00) b Total Distributions (1.74) (.56) (.56) (.48) (.43) (.42) Net asset value, end of period 21.70 23.00 37.41 36.16 31.82 30.90 Total Return (%) 3.03 c (37.32) 4.99 15.21 4.43 10.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .55 d .53 .52 .52 .52 .51 Ratio of net expenses to average net assets .55 d,e .53 e .52 .52 .52 .51 Ratio of net investment income to average net assets 2.20 d 1.72 1.45 1.43 1.35 1.59 Portfolio Turnover Rate 2.18 c 4.69 4.54 4.91 6.09 3.78 Net Assets, end of period ($ x 1,000) 125,209 124,614 532,711 590,965 530,037 503,456 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Stock Index Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, that is intended to be a funding vehicle for variable annuity contracts and variable life insurance policies to be offered by the separate accounts of life insurance companies. The funds investment objective is to match the total return of the Standard and Poors 500 Composite Stock Price Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), an indirect wholly-owned subsidiary of BNY Mellon, serves as the funds index manager. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue 400 million shares of $.001 par value Common Stock in each of the following classes of shares: Initial shares (250 million shares authorized) and Service shares (150 million shares authorized). Initial shares are subject to a shareholder services fee and Service shares are subject to a distribution fee. Each class of shares has identical rights and privileges, except with respect to the distribution plan and shareholder services plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 30 The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 1,516,568,216   U.S. Treasury Securities  2,624,197  Mutual Funds 150,612,190   Other Financial Instruments      Liabilities ($) Other Financial Instruments  (501,574)    Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 32 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009, The Bank of New York Mellon earned $241,145 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $49,069,815. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In 34 connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2009, was approximately $14,900 with a related weighted average annualized interest rate of 1.49%. NOTE 3Management Fee, Index Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .245% of the value of the funds average daily net assets and is payable monthly. Dreyfus has agreed to pay Mellon Capital a monthly index-management fee at the annual rate of .095% of the value of the funds average daily net assets. Dreyfus has undertaken from January 1, 2009 until such time as they give shareholders at least 180 days notice to the contrary that if any full fiscal year the funds aggregate expenses exclusive of brokerage commissions, Rule 12b-1 distribution plan fees, transaction fees and extraordinary expenses, exceed an annual rate of .40% of the funds average daily net assets, the fund may deduct from the payments to be made to Dreyfus, or Dreyfus will bear, such excess expense. During the period ended June 30, 2009, there was no expense reimbursement pursuant to the undertaking. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets. The Distributor may make payments to Participating Insurance Companies and brokers and dealers acting as principal underwriter for their variable insurance products. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2009, Service shares were charged $143,249 pursuant to the Plan. (c) Under the Shareholder Services Plan, Initial shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the Initial shares average daily net assets for certain allocated expenses with respect to servicing and/or maintaining Initial shares shareholder accounts. During the period ended June 30, 2009, Initial shares were charged $10,662 pursuant to the Shareholders Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2009, the fund was charged $553 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2009, the fund was charged $95 pursuant to the cash management agreement. These fees were offset by earnings credits pursuant to the cash management agreement. Dreyfus has agreed to bear the cost of custody fees. During the period ended June 30, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $313,327, Rule 12b-1 distribution plan fees $25,940, shareholder services plan fees $2,000, chief compliance officer fees $1,670 and transfer agency per account fees $200. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 36 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2009, amounted to $31,101,945 and $88,690,135, respectively. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. During the period ended June 30, 2009, the average notional value of equity contracts was $3,511,596, which represented .24% of average net assets. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) upon which they are traded. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at June 30, 2009 are set forth in the Statement of Financial Futures. At June 30, 2009, accumulated net unrealized appreciation on investments was $12,920,855, consisting of $427,603,890 gross unrealized appreciation and $414,683,035 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 38 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 3, 2009, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2010. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of S&P 500 Index Funds underlying variable annuity products (the Performance Group) and to a larger universe of funds consisting of all S&P 500 Index Funds underlying variable annuity products (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return generally ranked in the second quartile of the Performance Group and Performance Universe for the periods ended December 31, 2008. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual management fee was lower than the Expense Group median, the funds actual management fee was equal to the Expense Group and Expense Universe medians and the funds total expense ratio was lower than the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship 40 of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Management Agreement was in the best interests of the fund and its shareholders. 42 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ J. David Officer J. David Officer, President Date: August 12, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: August 12, 2009 By: /s/ James Windels James Windels, Treasurer Date: August 12, 2009 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
